     Case 1:19-cv-00946-DAD-HBK Document 34 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCOS CASEY GUILLEN, III,                        Case No. 1:19-cv-00946-DAD-HBK
12                       Plaintiff,                     ORDER DENYING PLAINTIFF'S MOTION
                                                        TO COMPEL
13           v.
                                                        (Doc. No. 29)
14    D. CARRILLO,
15                       Defendant.
16

17          Pending before the Court is Plaintiff’s motion to compel filed on February 26, 2021. (Doc.

18   No. 29, “Motion”). Plaintiff seeks to compel Defendant’s production of documents in response to

19   his second request for production (“Second RFP”) served on December 29, 2020, as well as his

20   first request for production served on June 29, 2020. (Id. at 1-2). Defendant filed an opposition

21   to the Motion and argues that Plaintiff’s Second RFP and the instant Motion are untimely under

22   the deadlines set forth in the Scheduling Order. (Doc. 30). In support, Defendant attaches the

23   supporting declaration of attorney Matthew Ross Wilson. (Doc. No. 30-1). Defendant does not

24   directly address Plaintiff’s June 29, 2020 request for production in the opposition.

25          Defendant responded to Plaintiff’s Second RFP by objecting to the Second RFP as

26   untimely. Defendant points out that under the Scheduling Order (Doc. No. 19) the parties had 45

27   days to respond to discovery and the deadline to complete discovery, including the filing of a

28   motion to compel, was February 9, 2021. Because the Second RFP did not afford Defendant 45
     Case 1:19-cv-00946-DAD-HBK Document 34 Filed 07/30/21 Page 2 of 2


 1   days to respond before the discovery deadline expired, the Second RFP was untimely. Similarly,

 2   Defendant points out that the instant Motion filed on February 26, 2021 is also untimely because

 3   all motions to compel were due no later than February 9, 2021.

 4            The June 9, 2020 Case Management and Scheduling Order set the deadline for discovery

 5   and motions to compel as February 9, 2021. (Doc. No. 19 at 2, ¶ 7). Consequently, Plaintiff’s

 6   Second RFP served on December 29, 2020 was untimely. Although Defendant does not address

 7   Plaintiff’s discovery served on June 29, 2020, the instant Motion likewise is untimely because it

 8   was filed after the February 9, 2021 deadline. “Absent good cause, discovery motions will not be

 9   considered if filed after the discovery deadline.” (Id.). Here, the Motion does not set forth any grounds

10   upon which the Court can find good cause.

11            Accordingly, it is ORDERED:

12            Plaintiff’s motion to compel (Doc. No. 29) is DENIED as untimely.

13

14
     Dated:      July 29, 2021
15                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
